Citation Nr: 0921452	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-30 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
on the basis of permanent incapacity for self-support of the 
Veteran's son prior to attaining 18 years of age.


REPRESENTATION

Appellant represented by:	Brooks McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from August 1960 to 
September 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for VA benefits 
based on the permanent need for self-support of his son prior 
to reaching 18 years of age.

In a January 2008 decision, the Board confirmed the denial of 
the claim.  The Veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court) which, by Order dated 
March 2009, granted a Joint Motion for Remand.  The case is 
again before the Board for appellate consideration.

During his April 2007 Board hearing, the Veteran withdrew the 
appeals concerning the issues of service connection for a 
sinus condition and posttraumatic stress disorder, as well as 
entitlement to a total disability rating based on 
unemployability.  Thus, those issues are no longer in 
appellate status.  38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.  The Veteran's son, J.A, was born in November 1973.

2.  The competent evidence of record is in equipoise as to 
the question of whether J.A. became permanently incapable of 
self-support prior to his 18th birthday.


CONCLUSION OF LAW

The Veteran's son was permanently incapable of self-support 
prior to attaining the age of 18.  38 U.S.C.A. §§ 101(4), 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.315, 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

As explained below, the Board has found the evidence 
currently of record to be sufficient to establish the 
appellant's entitlement to the benefit sought on appeal.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2008).

Analysis 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The regulations provide that an additional amount of 
compensation may be payable for a spouse, child, and/or 
dependent parent where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 C.F.R. § 3.4(b)(2) (2008).

Except as provided, the term "child" of a veteran means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired 
that status before the age of 18 years and who is a member of 
the veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.315.

Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through 
his/her own efforts by reason of physical or mental defects.  
The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
Principal factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that he or she is not incapable of 
self-support.  Incapacity for self-support will not be 
considered to exist when the child by his own efforts is 
provided with sufficient income for his or her reasonable 
support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later 
date even though there may have been a short intervening 
period or periods when his or her condition was such that 
he or she was employed, provided the cause of incapacity 
is the same as that upon which the original determination 
was made and there were no intervening diseases or 
injuries that could be considered as major factors.  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason 
of disability, should not be considered as rebutting 
permanent incapability of self-support otherwise 
established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not 
be a normal situation, depending on the educational 
progress of the child, the economic situation of the 
family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability 
raises some doubt as to whether they would render the 
average person incapable of self-support, factors other 
than employment are for consideration.  In such cases 
there should be considered whether the daily activities of 
the child in the home and community are equivalent to the 
activities of employment of any nature within the physical 
or mental capacity of the child which would preclude 
sufficient income for reasonable support.  Lack of 
employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor 
in the determination to be made, unless it is shown that 
it was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.  
38 C.F.R. § 3.356.  

In making this determination, the focus must be on the 
child's status at the time of his/her 18th birthday.  Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).

The record establishes that the Veteran's son was born in 
November 1973 and thus turned 18 years of age in November 
1991.  

A Social Security Administration disability determination 
dated in July 2003 reflects a diagnosis of mental 
retardation, with an indication that the disability began in 
November 1973.  The Social Security Administration indicated 
that no other records were available.

In a February 2006 statement, the principal of an elementary 
school asserted that she had taught the Veteran's son from 
1985 to 1988 at a junior high school.  She noted that he was 
a loner and would communicate only if spoken to or asked to 
do so.  She related that J.A. displayed disturbing behavior, 
such as constant rocking and self-stimulation.  She claimed 
that he resembled an autistic child and that he tended to 
talk to himself or to an imaginary person.  She stated that 
he had difficulty with the comprehension of information and 
that he wanted to do what he liked over and over.  The 
principal added that J.A. was extremely rigid in his 
organization skills and his regular household routines.  She 
also indicated that his symptoms had been going on since 
elementary school.  She stated that he appeared normal, but 
that he was having a great deal of problems even at that age.

In March 2006, another teacher wrote that she taught J.A. for 
three years when he was as student in the Educable Mentally 
Retarded Program in elementary school.  During that time, he 
demonstrated limited ability to perform any tasks without 
constant supervision and lacked the ability to appropriately 
transfer learning in any situation without being told 
specifically what to do.  The teacher stated that J.A. 
demonstrated other behaviors that limited his ability to 
function independently or in the workforce.  She indicated 
that he constantly rocked and talked to himself and would 
often do this throughout the school day, regardless of the 
activity that was taking place.  She added that he was unable 
to control this behavior.  She claimed that he had very 
limited abilities beyond basic self-help skills and that his 
needs would be best met in a well-supervised program for 
adults with limited mental and physical ability.

In an August 2005 statement, a private psychiatrist wrote 
that he had treated the Veteran's son sine approximately 
1996.  The diagnosis was chronic schizophrenia.  The 
physician added that J.A. had significant academic deficits, 
deficits in perceptual motor skills and deficits in verbal 
abilities.  In January 2008, the psychiatrist wrote that J.A. 
had been disabled throughout his life.  He asserted that he 
had been unable to work prior to his 18th birthday, due to 
his chronic psychiatric disability.  

During the hearing before the undersigned, the Veteran 
testified that his son had been in special classes in high 
school.  He claimed that his son had been given easier course 
work than his classmates.  

The Board notes that the Social Security Administration 
concluded that J.A. had mental retardation, which had been 
present since birth.  Two teachers described the difficulties 
he had while in school, and that he exhibited strange or 
disturbing behaviors.  His elementary school teacher believed 
that he had only very limited abilities beyond basic self-
help skills, and a private physician also opined that J.A. 
had significant academic deficits, deficits in perceptual 
motor skills and deficits in verbal abilities, and had been 
disabled throughout his life.  

Although the evidence is not contemporaneous to the time 
immediately preceding J.A.'s 18th birthday, the evidence does 
indicate lifelong deficits.  Thus, resolving the benefit of 
the doubt in the Veteran's favor, the Board concludes that 
J.A. was incapable of self-support prior to attaining the age 
of 18 years.  


ORDER

Entitlement to benefits on the basis of the permanent 
incapacity for self-support of the Veteran's son prior to 
attaining the age of 18 years is granted.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


